295 S.W.3d 235 (2009)
JOHN DOE KS, Appellant,
v.
Mar JAMES (aka James Beine) and Archbishop Raymond Burke, Defendants, and Roman Catholic Archdiocese Of St. Louis, Respondents.
No. ED 92280.
Missouri Court of Appeals, Eastern District, Division Four.
October 20, 2009.
*236 Patrick W. Noaker, St. Paul, MN, Kenneth M. Chackes, Mary S. Carlson, St. Louis, Mo, Rebecca M. Randles, Kansas City, MO, for Appellant.
Edward M. Goldenhersh, David P. Niemeier, St. Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
John Doe KS (hereinafter, "Appellant") appeals from the trial court's grant of summary judgment in favor of Mar James (a.k.a. James Beine and hereinafter, "Beine"), the Archdiocese of St. Louis, and Archbishop Raymond L. Burke.[1] Appellant argues the trial court erred in granting summary judgment against him in that his claims are not barred by the statute of limitations and do not offend the First Amendment.
We have reviewed the briefs of the parties and the legal file. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Archbishop Burke was sued only in his representative capacity and not in any personal capacity. On June 10, 2009, Archbishop Robert J. Carlson was installed as Archbishop of St. Louis and succeeds Archbishop Burke.